Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an audio message from the attorney of record, Steven B. Chang on 1/12/2022.

The application has been amended as follows:

Claim 4 is canceled. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jones et al (US Pub 6,317,060 B1) relates to organizing buses on a route to keep them on schedule.

Luckevich et al (US Pub 2019/0025857 A1) relates to communications while platooning.
Ricci et al (US Pub 2019/0279440 A1) relates to communications within fleets.
Shoval et al (US Pub 2020/0334987 A1) relates to allowing fleets to serve as public transportation.
Modica et al (US Pub 2014/0197967 A1) relates to preventing slack/bunching in bus routes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664